Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 1 of 9          PageID #: 121




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  JOHN S. BARTH,                               CIVIL NO. 20-00104 JAO-KJM

               Plaintiff,                      ORDER (1) DENYING PLAINTIFF’S
                                               MOTION TO RECUSE AND REJECT
         vs.                                   MAGISTRATE RECOMMENDATION
                                               AND (2) ADOPTING FINDINGS AND
  MABRY CARLTON RANCH, INC., et                RECOMMENDATION TO DISMISS
  al.,                                         COMPLAINT FOR IMPROPER
                                               VENUE AND DENY AS MOOT
               Defendants.                     PLAINTIFF’S PENDING MOTIONS




         ORDER (1) DENYING PLAINTIFF’S MOTION TO RECUSE
          AND REJECT MAGISTRATE RECOMMENDATION AND
         (2) ADOPTING FINDINGS AND RECOMMENDATION TO
        DISMISS COMPLAINT FOR IMPROPER VENUE AND DENY
               AS MOOT PLAINTIFF’S PENDING MOTIONS

        Pro se Plaintiff John S. Barth (“Plaintiff”) objects to Magistrate Judge

  Kenneth J. Mansfield’s Findings and Recommendation to Dismiss Complaint for

  Improper Venue and Deny as Moot Plaintiff’s Pending Motions (“F&R”). He

  argues that Magistrate Judge Mansfield erred and should be disqualified. This

  matter shall be decided without a hearing pursuant to Local Rule 7.1(d). For the

  following reasons, the Court DENIES Plaintiff’s Motion to Recuse and Reject

  Magistrate Recommendation, ECF No. 15, and ADOPTS the F&R. ECF No. 14.
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 2 of 9              PageID #: 122




                                     BACKGROUND

        Plaintiff commenced this action on March 5, 2020 and concurrently filed

  three motions: (1) Motion to File Under Seal; (2) Motion to File Under Seal

  Pursuant to False Claims Act (FCA) 31 U.S.C. § 3729; and (3) Motion to Request

  Discovery Assistance. ECF Nos. 2–4.

        On April 9, 2020, Magistrate Judge Mansfield issued an Order to Show

  Cause Why Action Should Not be Dismissed or Transferred For Improper Venue

  (“OSC”). ECF No. 11. In response, Plaintiff argued that venue is proper pursuant

  to 28 U.S.C. § 1391(b)(2)–(3) and 18 U.S.C. § 1965(a)–(b) because an unbiased

  venue is necessary; venue should not lay where the subject crimes are widespread;

  convenience to Defendants is not a concern during discovery under seal, and is of

  little significance until trial; and Defendants have transacted affairs in this district

  because Hawai‘i residents have made payments to Defendants’ racketeering

  enterprise in taxes on property owned in Florida. ECF No. 12.

        On May 7, 2020, Magistrate Judge Mansfield issued his F&R. ECF No. 14.

  He determined that: (1) venue is improper pursuant to § 1391(b)(2) because

  Plaintiff has not demonstrated “that a substantial part of the events or omissions

  giving rise to [his] claims occurred in Hawaii”; (2) venue is improper pursuant to

  § 1391(b)(3) because Plaintiff could have and in fact filed then withdrew this

  action in the U.S. District Court for the Middle District of Florida; (3) Plaintiff


                                              2
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 3 of 9             PageID #: 123




  failed to show that Defendants transacted substantial affairs in this district, as

  required by § 1965(a); that “this action appears to have little, if anything, to do

  with Hawaii”; and (4) § 1965(b) is inapplicable because it pertains to personal

  jurisdiction, not venue. Id. at 3–6. Because it appears that Plaintiff does not want

  this case transferred to the Middle District of Florida, Magistrate Judge Mansfield

  recommended dismissal versus transfer. Id. at 6–7.

        On May 26, 2020, Plaintiff filed his Motion to Recuse and Reject Magistrate

  Recommendation. ECF No. 15. The Court treats the portion of the Motion

  challenging the F&R as an objection, and the balance of the arguments as a request

  to disqualify Magistrate Judge Mansfield.

                               STANDARD OF REVIEW

        When a party objects to a magistrate judge’s findings or recommendations,

  the district court must review de novo those portions to which the objections are

  made and “may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United

  States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“[T]he

  district judge must review the magistrate judge’s findings and recommendations de

  novo if objection is made, but not otherwise.”). Under a de novo standard, there is

  no deference to the lower court’s ruling; rather, the Court “freely consider[s] the

  matter anew, as if no decision had been rendered below.” Dawson v. Marshall,


                                             3
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 4 of 9            PageID #: 124




  561 F.3d 930, 933 (9th Cir. 2009) (alteration in original) (quotations omitted);

  Freeman v. DirecTV, Inc., 457 F.3d 1001, 1004 (9th Cir. 2006).

                                       ANALYSIS

  I.    Objection to F&R

        Plaintiff challenges the F&R on three grounds: (1) this action cannot be

  reasonably prosecuted in the Middle District of Florida because it involves state

  and federal judicial corruption there, and requires venue in another district; (2)

  because all federal districts, including Hawai‘i, have residents who own real

  property in Florida, those residents pay property taxes supporting corrupt

  payments; the proceeds Defendants likely transferred to Hawai‘i constitute a

  “substantial” part of the criminal proceeds of the subject racketeering enterprise;

  and (3) Magistrate Judge Mansfield’s statements that “the corrupt Middle District

  of Florida is the only proper venue, prove that he seeks to obstruct prosecution in

  collusion with the defendants, likely in loyalty to pollical party or profession

  despite their corruption.” ECF No. 15 at 1–2. None of these arguments support

  rejection of the F&R.

        A.     Venue is Improper Under § 1391(b)

        Section 1391(b) does not provide a basis for venue in Hawai‘i due to

  purported state and federal judicial corruption in the Middle District of Florida. In

  pertinent part, § 1391(b) authorizes civil actions to be brought in:


                                             4
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 5 of 9               PageID #: 125




               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part
               of property that is the subject of the action is situated; or

               (3) if there is no district in which an action may otherwise be
               brought as provided in this section, any judicial district in
               which any defendant is subject to the court’s personal
               jurisdiction with respect to such action.

  28 U.S.C. § 1391(b)(2)–(3). As explained by Magistrate Judge Mansfield, Plaintiff

  has not demonstrated that a substantial part of the events occurred here. Plaintiff

  contends that as real property owners in Florida, Hawai’i residents will pay about

  $108,360 in corrupt tax payments there and Defendants likely transferred a similar

  amount of proceeds to Hawai‘i. ECF No. 15 at 1. This, according to Plaintiff, is a

  “sufficiently ‘substantial’ part of the criminal proceedings of the subject

  racketeering enterprise to constitute multiple felony crimes[.]” Id. However, the

  calculus he employs to arrive at that conclusion establishes otherwise: because

  “[n]on-residents are about 21% of the Florida population . . . Hawaii residents

  (0.43% of the US population) will pay about $108,360 of the corrupt payments in

  taxes there.” Id. Plaintiff’s reliance on these calculations is misplaced, as they

  tend to show that an insignificant part of the events, if any, occurred here.

  Consequently, Magistrate Judge Mansfield correctly concluded that venue is

  improper under § 1391(b)(2).




                                             5
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 6 of 9            PageID #: 126




        Magistrate Judge Mansfield also did not err in finding inapplicable

  § 1391(b)(3) because this action could have been—and in fact was—brought in the

  Middle District of Florida.

        B.     Venue is Improper Under § 1965

        Section 1965 does not provide a basis for venue either. Section 1965(a)—

  RICO’s special venue provision—authorizes any civil enforcement action to be

  brought “in the district court of the United States for any district in which [a

  defendant] resides, is found, has an agent, or transacts his affairs.” 18 U.S.C.

  § 1965(a). “Transacts his affairs” requires “business of a substantial and

  continuous character.” King v. Vesco, 342 F. Supp. 120, 124 (N.D. Cal. 1972); see

  also Taal v. St. Mary’s Bank, No. 5:19-CV-25, 2019 WL 8349005, at *5 (D. Vt.

  Dec. 10, 2019) (“Section 1965(a) ‘requires that the affairs transacted in the district

  be substantial.’” (quoting Corso v. Franz, No. 16-CV-2384, 2018 WL 1513639, at

  *2 (E.D.N.Y. Mar. 27, 2018)); Pincione v. D’Alfonso, 506 F. App’x 22, 24 (2d Cir.

  2012) (requiring business to “be substantial in character, so that there is some

  amount of business continuity and certainly more than a few isolated and

  peripheral contacts with the particular judicial district” (citations and quotations

  omitted)). For the reasons stated above, Plaintiff has not demonstrated that

  Defendants’ business transacted in Hawai‘i is substantial. His conclusory

  allegations regarding substantiality are deficient and unsupported.


                                             6
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 7 of 9             PageID #: 127




         Section 1965(b) does not govern venue. See Zhai v. Stein Tree Servs. Inc.,

  No. C 14-05641 WHA, 2015 WL 410529, at *1 (N.D. Cal. Jan. 30, 2015). Instead,

  it provides “for service of process upon RICO defendants residing outside the

  federal court’s district when it is shown that ‘the ends of justice’ require it.” See

  Butcher’s Union Local No. 498, United Food & Commercial Workers v. SDC Inv.,

  Inc., 788 F.2d 535, 539 (9th Cir. 1986) (quoting 18 U.S.C. § 1965(b)). The

  imposition of nationwide service in RICO actions requires a court to “have

  personal jurisdiction over at least one of the participants in the alleged multidistrict

  conspiracy and the plaintiff must show that there is no other district in which a

  court will have personal jurisdiction over all of the alleged co-conspirators.” Id.

  (citation omitted). Merely naming defendants in a RICO complaint does not

  subject them to § 1965(b). See id. Simply put, § 1965(b) does not establish venue

  in this district.

         C.      Dismissal or Transfer

         When venue is improper, the Court “shall dismiss, or if it be in the interest

  of justice, transfer such case to any district or division in which it could have been

  brought.” 28 U.S.C. § 1406(a); see also Atl. Marine Const. Co. v. U.S. Dist. Court

  for W. Dist. of Texas, 571 U.S. 49, 56 (2013) (explaining that when venue is

  improper, “the case must be dismissed or transferred under § 1406(a)”). The Court

  enjoys discretion in electing to dismiss or transfer. See King v. Russell, 963 F.2d


                                             7
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 8 of 9              PageID #: 128




  1301, 1304 (9th Cir. 1992). Given that venue is improper, it was not erroneous for

  Magistrate Judge Mansfield to recommend dismissal versus transfer. Were he to

  recommend transfer of this case, he could only transfer it to a district in which the

  case could have been brought. That district, based on Plaintiff’s allegations, is the

  Middle District of Florida. But Plaintiff opposes venue in that district due to

  purported corruption. Insofar as the proceedings are still in the earliest stages, and

  it would not be in the interest of justice to transfer, dismissal is appropriate.

        D.     Magistrate Judge Mansfield’s Conduct

        Plaintiff’s accusation that Magistrate Judge Mansfield’s determinations

  prove obstruction in collusion with Defendants, “likely in loyalty to political party

  or profession,” is baseless. Magistrate Judge Mansfield’s F&R is legally sound.

  That the recommendation is adverse to Plaintiff does not evidence, or even

  suggest, impropriety.

        For the reasons stated herein, the Court rejects Plaintiff’s objection and

  adopts the F&R.

  II.   Motion to Recuse

        Plaintiff’s arguments overlap, but to the extent they can be separated, he

  asserts that Magistrate Judge Mansfield should be recused/disqualified due to his

  abuse of office, which includes his refusal to return fees or transfer venue and his

  collusion with Defendants. Because the Court adopts the F&R and dismisses this


                                              8
Case 1:20-cv-00104-JAO-KJM Document 17 Filed 06/01/20 Page 9 of 9           PageID #: 129




  action, the request for recusal/disqualification is DENIED as moot. Even if this

  were not the case, the Court would deny Plaintiff’s request because he has not

  identified the legal authority he relies upon.1

                                     CONCLUSION

        In accordance with the foregoing, the Court HEREBY DENIES Plaintiff’s

  Motion to Recuse and Reject Magistrate Recommendation and ADOPTS

  Magistrate Judge Mansfield’s Findings and Recommendation to Dismiss

  Complaint for Improper Venue and Deny as Moot Plaintiff’s Pending Motions.

  This action is DISMISSED without prejudice and the pending motions are

  DENIED as moot.

        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, June 1, 2020.




  CV NO. 20-00104 JAO-KJM; Barth v. Mabry Carlton Ranch, Inc., et al.; ORDER (1) DENYING
  PLAINTIFF’S MOTION TO RECUSE AND REJECT MAGISTRATE RECOMMENDATION AND (2)
  ADOPTING FINDINGS AND RECOMMENDATION TO DISMISS COMPLAINT FOR IMPROPER
  VENUE AND DENY AS MOOT PLAINTIFF’S PENDING MOTIONS


  1
    The legal basis for the request determines the manner in which the request is
  handled.


                                             9
